EXHIBIT 10.1

COMPENSATION INFORMATION FOR NAMED EXECUTIVE OFFICERS

The table below provides information regarding the 2007 actual cash bonus amount
and the 2008 base salary and target cash bonus amount for each “named executive
officer” of Exelixis, Inc.

 

Named Executive Officer

   2007 Actual
Cash Bonus*    2008 Annual
Base Salary    2008 Target Cash
Bonus
(% of 2008 Base Salary)  

George Scangos (principal executive officer)

   $ 477,000    $ 850,000    60 %

Michael Morrissey

   $ 220,286    $ 484,629    50 %

Frank Karbe (principal financial officer)

   $ 173,250    $ 411,950    45 %

Pamela Simonton

   $ 118,404    $ 372,128    45 %

 

* To be paid in January 2008.